Citation Nr: 0725872	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancé 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  The appeal was later transferred to the Newark, New 
Jersey, RO.


FINDING OF FACT

A left knee condition is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by 
active military service, and left knee arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
July 2001 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background

Service medical records show that the veteran was seen on 
July 5, 1990 with a complaint of left knee pain after he fell 
on his knee during a game of volleyball a month earlier.  He 
was felt to have a possible meniscal tear.  On July 20, 1990, 
the veteran was seen for a follow-up of the left leg with a 
complaint of pain when running.  He complained of edema and 
tenderness.  

VA treatment records dated March 2001 to January 2002 show 
complaints of left knee pain.  Examination in September 2001 
revealed normal knee strength.  He was provided physical 
therapy.

At a June 2002 VA examination, the veteran reported that he 
was a warehouse furniture mover and his job entailed loading 
trucks and moving furniture at the warehouse.  Previously, he 
was a landscaper.  The veteran gave a history of falling on 
his left knee while in a volleyball game in the Marine Corps 
in June 1990.  

The veteran complained of knee pain on extended standing.  He 
complained of clicking, but denied locking.  He stated having 
episodes of buckling of the left knee in the morning.  It was 
noted the veteran was given a course of physical therapy.  He 
stated he was prescribed a knee brace and was awaiting its 
delivery.  The veteran denied the use of a cane.  Following 
the examination the diagnosis was left knee patellofemoral 
pain syndrome with lateral tracking of the left patella.  
With respect to whether any current left knee condition was 
due to injury received in the service, based on the history 
with service medical records dating back to July 1990, the 
examiner noted there was a lapse of approximately 10 years 
from the time of the claimed initial injury to the left knee 
to presentation for evaluation at this facility.  Based on 
these factors, the examiner was unable to establish a 
definite causal relationship.

A September 2001 magnetic resonance imaging scan was negative 
for definitive evidence of a meniscal tear.

At a January 2004 VA examination, the veteran reported 
constant dull aching pain since his July 1990 knee injury in 
service.  It was noted that the veteran worked in landscaping 
for the past eight years.  He reported episodes of knee 
buckling and also complained of occasional clicking in his 
knee.  He denied locking of the knee.  He denied wearing knee 
braces.  The veteran's gait was nonantalgic and he did not 
use any assistive devices.  Following a physical examination 
the impression was left knee pain with possible internal 
derangement.  

A February 2004 MRI of the left knee showed intrasubstance 
degeneration of the posterior horn of the medial meniscus, 
discoid lateral meniscus, grade one chondromalacia of the 
patella, and small effusion.  

At his January 2005 RO hearing, the veteran testified that he 
had an ice pack pump that was issued by the VA for his left 
knee.  The veteran indicated that he worked as a landscaper 
which aggravated his knee condition.  A co-worker testified 
that the veteran favored his left leg and that it was limited 
in use.  The veteran stated that there were no treatment 
records from 1990 until 2001 concerning his left knee because 
he could not afford to go to the doctor.

VA treatment records in 2003 to 2007 showed complaints of 
bilateral knee pain.

Social Security Disability records indicate the veteran was 
disabled from November 27, 2000 to February 10, 2002.  The 
significant disability was noted as a lower back condition.  

In June 2005, a VA examiner opined that the appellant had a 
patellar femoral syndrome, and that he did not suffer from 
residuals of a meniscal tear.  A February 2004 magnetic 
resonance imaging scan was noted to show no evidence of a 
frank tear.

A statement from Jason Wong, D.O., dated May 2006 indicated 
the veteran was under his care for his left knee condition.  
The physician indicated that the veteran was a door gunner 
while in the service and had to jump in and out of a 
helicopter all the time.  Dr. Wong noted that the veteran did 
complain of pain and discomfort in the knee at that time.  
Dr. Wong indicated the veteran currently had a small tear of 
the medial meniscus posterior horn and believed that there 
was a probability that he had injured his knee while he was 
in the military service.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Arthritis, including degenerative joint disease, is presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a left knee disability.

Although the veteran was treated for complaints involving his 
left knee in service in July 1990, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current left knee symptoms and active military 
service.

The Board notes a May 2006 statement from Dr. Wong who noted 
that the veteran reported being a helicopter door gunner 
while in the military in which he had to jump in and out of a 
helicopter all the time which eventually led to his left knee 
condition; however, the veteran's DD-214 indicates he worked 
in supply stock control.  It is apparent that Dr. Wong did 
not review the veteran's service medical records as he would 
have seen the veteran was treated for his left knee after he 
fell on his knee during a volleyball game in service.  There 
were no knee complaints as a result of door gunner duty 
noted.  

"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As 
such, the medical statement of Dr. Wong is inadequate to 
establish a connection between the veteran's current knee 
condition and service.

The Board considered the testimony offered in January 2005.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education. Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, these assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
the appellant's current left knee condition and military 
service.

Presumptive service connection is not warranted because there 
is no evidence showing compensably disabling manifestations 
of arthritis within one year of discharge from active duty. 
The veteran's discharge was in 1990 and the first postservice 
evidence of any left knee disorder was in 2001.  As such, 
there was a considerable length of time between the veteran's 
separation from service and his diagnosis of a left knee 
disability.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  

A MRI of the left knee was performed in September 2001 with 
an impression of no definite meniscal tear seen.  X-rays 
showed well preserved joint space with no degenerative 
changes; however, on merchants view there was lateral 
tracking of the left patella.  The June 2002 VA examiner 
could not link the veteran's current disability to his 
military service.  Given length of time between the veteran's 
separation from military service and his treatment for his 
left knee disability, the record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d).  Service connection for a left knee 
condition is denied.


ORDER

Entitlement to service connection for a left knee condition 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


